            Case 1:20-cv-00601-VEC Document 9 Filed 05/26/20 Page 1 of 2


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
 -------------------------------------------------------------- X          DOC #:
 MINGYUN CAO,                                                   :          DATE FILED: 05/26/2020
                                                                :
                                              Plaintiff,        :
                                                                :           20-cv-601 (VEC)
                            -against-                           :
                                                                :                ORDER
 UNITED STATES CITIZENSHIP AND                                  :
 IMMIGRATION SERVICES,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial conference is currently scheduled for May 29, 2020;

        WHEREAS the Government has indicated that it will waive service and enter

an appearance in this case, due to Plaintif’s pro se status, Ex. A; and

        WHEREAS the Government has requested that the initial conference be adjourned until

after its answer deadline, Ex. A;

        IT IS HEREBY ORDERED that the initial conference is adjourned to July 31, 2020, at

10:00 A.M. The Government is directed to file the parties’ joint pre-conference submissions no

later than July 23, 2020. A copy of this Order has been mailed to Plaintiff by chambers.



SO ORDERED.
                                                                    ________________________
Date: May 26, 2020                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
                    Case 1:20-cv-00601-VEC Document 9 Filed 05/26/20 Page 2 of 2
Ex. A
    RE: 20-cv-00601, Cao v. USCIS
    Nakajima, Simon (USANYS) <Simon.Nakajima@usdoj.gov>
    Fri 5/22/2020 4:05 PM
    To: Ming Cheung <Ming_Cheung@nysd.uscourts.gov>
    Dear Mr. Cheung,

    Our Oﬃce has no record of receiving service in this case. See Fed. R. Civ. P. 4(i). In light of the plain ﬀ’s pro se
    status, we will enter an appearance today despite the lack of service so that we can obtain a copy of the
    complaint from the docket and request that we be provided the sixty days aﬀorded under the Federal Rules for
    our response (i.e., July 21, 2020). We respec ully request that the Court adjourn the conference scheduled for
    May 29, 2020 to a date a er the government’s response is due.

    Thank you,
    Simon
